Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 28, 1996 (People v Santana, 232 AD2d 663 [1996]), affirming three judgments of the Supreme Court, Queens County, all rendered March 31, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, EJ., Ritter, Santucci and Goldstein, JJ., concur.